Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This is a response to amendment filed 04/29/2022.  Claims 1-19 are pending in which claim 1 is amended and claims 12-19 are withdrawn. Applicant' s amendment necessitated the rejection as follows. This is made FINAL.
Claim Objections
Claim 1 is objected to because of the following reason:
In line 10, “the substrate” has no antecedent basis, it should be change to “the substrate support layer”. Correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thiesen et al (US 2009/0273517 of record). 
	Respecting claim 1, Thiesen discloses, at least in Figs. 2 & 15, a wave phased array comprising a radiator (228 in Fig. 15 and par. [0054), a radiator dilation layer (224) supporting the radiator (Fig. 15 and par. [O064]), a beamformer (262, 264, 268, 280 and 288, in Fig. 14 and paragraphs [0064] and [0030]) supporting the radiator dilation layer (224), a beamformer dilation layer (layers 250 and 252 in Fig. 15 & par. [0064]) supporting the beamformer, a substrate support layer (254, 258 in Fig. 15 & par. [0064]) supporting the beamformer dilation layer. Regarding limitation “at least one of the radiator, the radiator dilation layer, the beamformer, the beamformer dilation layer and the substrate support layer is fabricated by an AMT process created by removing material by milling to create a void and depositing conductive ink to fill the void”. This forming process is not germane to the issue of patentability of the device itself. The radiator, the radiator dilation layer, the beamformer, the beamformer dilation layer and the substrate support layer would have been considered as parts of the phased array resulting from any manufacturing technique. Therefore, to fabricate the elements by an AMT process created by removing material by milling to create a void and depositing conductive ink to fill the void or by any other manufacturing techniques would have been deemed obvious to a person skill in the art.  In addition, Thiessen does mention in par. [0035], an AMT process (additive manufacturing method screen printing) is used to fabricated metal lines.
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Altan Ferendeci (Monolithically Processed Vertically interconnected 3D Phased Array Antenna Module” of record).
	Respecting claim 1, Ferendeci discloses a wave phased array (Fig. 2 and page 151, second paragraph of section introduction) comprising, in Fig. 4, a radiator, a beamformer supporting the radiator dilation layer, a beamformer dilation layer supporting the beamformer, a substrate support layer () supporting the beamformer dilation layer. Regarding limitation “at least one of the radiator, the radiator dilation layer, the beamformer, the beamformer dilation layer and the substrate support layer is fabricated by an AMT process created by removing material by milling to create a void and depositing conductive ink to fill the void”. This forming process is not germane to the issue of patentability of the device itself. The radiator, the radiator dilation layer, the beamformer, the beamformer dilation layer and the substrate support layer would have been considered as parts of the phased array resulting from any manufacturing technique. Therefore, to fabricate the elements by an AMT process created by removing material by milling to create a void and depositing conductive ink to fill the void or by any other manufacturing techniques would have been deemed obvious to a person skill in the art.  In addition.  Apparently, Ferendeci does mention in page 155, right column, 2rd paragraph of section Sub-circuit Process Development and Characterization, RF sputtering and electro-deposition additive manufacturing methods.
	Respecting claims 2-3, Ferenddeci further discloses, in Fig. 4, a spiral antenna and a vertical launch surrounding feed lines for the spiral antenna.
 Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or 	as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale 	supporting the rejection, would be the same 	under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Thiesen in view of Wang (US 2012/0249385 of record).
	Respecting claim 2, Thiesen does not suggest the radiator is a spiral antenna. Wang discloses a spiral antenna (161 in Fig. 2A & par. [0020]). Since one of ordinary skill in the art would recognize the benefit of improving antenna’s bandwidth, it would have been obvious to provide Thiesen’s phased array with the spiral antenna as taught by Wang to achieve a wide bandwidth.
	Respecting claims 3-4, Wang further discloses the claimed feature of a vertical launch (Fig 1B and par. [0022]) surrounding feedlines for the spiral antenna (stripline feed 120 connects to a vertical launch for twin-lead feed 210 shown in Fig. 2B). Wang further disclsoes a Faraday walls (240) surrounding the feed lines 210 (Fig. 2B and par. [0023]). The skilled person would implement the vertical launch and Faraday wails disclosed by Wang in the phased array of Thiesen without exercising any inventive skills.
	Respecting claim 5, Thiesen discloses a millimeter wave phased array operating at a frequency in the range of 24GHz to 75GHz (60 GHz in pars. [0038] and [0047]). 
	Respecting claim 6 that recites the wave phased array is configured to produce an electromagnetic signal having a frequency of approximately 30 GHz. The feature of frequency of approximately 30GHz is a standard design feature in millimeter wave systems that the skilled person would implement in the phased array of Thiesen without exercising any inventive skills.
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Thiesen or Ferendeci.
	Respecting claims 7-11 that recites the radiator has a thickness of approximately 97 mils, the radiator dilation layer has a thickness of approximately 23 mils, the beamformer has a thickness of approximately 52 mils, the substrate support layer embodies chips and DC logic and has a thickness of approximately 6 mils, and the wave phase array has a total thickness of approximately 177 mils. The additional features are standard design features in millimeter wave multilayer system design that the skilled person would implement in the phased array of Thiesen or Ferendeci with the help of commercial simulation tools without exercising any inventive skills.
Conclusion 
Applicant' s amendment necessitated the rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Citation of relevant prior art
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
             Sikina et al (US 2019/0148807) discloses an AMT process of removing material by milling to create a void and depositing conductive ink to fill the void.
	            Mohamadi (US 7,5489,205) discloses AMT process of removing material by milling to create vias/ trenches and depositing conductive material to fill the trenches.
	Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Vo Dinh whose telephone number is (571) 272-1821 and email address is. The examiner can normally be reached on Flex 9am-7pm ET Monday & Wednesday & Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz, can be reached on  (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
July 07, 2022

/TRINH V DINH/            for Trinh V Dinh, Patent Examiner of Art Unit 2845